Case 1:17-cv-04853-JSR Document 122 Filed 12/04/20 Page 1 of 2
Case 1:17-cv-04853-JSR Document121 Filed 11/30/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SARAH PALIN
No. 17 Civ. 4853 (JSR)

Plaintiff, : ECF Case
-against-

THE NEW YORK TIMES COMPANY and JAMES
BENNET,

Defendants.

MOTION TO WITHDRAW APPEARANCE OF LEE LEVINE

Pursuant to Local Civil Rule 1.4, I, Lee Levine, respectfully submit this Motion to
Withdraw as counsel for Defendants The New York Times Company and James Bennet. In
support of this Motion, I aver as follows:

1. I am senior counsel with the law firm of Ballard Spahr LLP, and counsel to
Defendants in the above-captioned matter.

2, In December 2020 I will be retiring from the private practice of law.

3, I have notified Deputy General Counsel for The New York Times Company,
David McCraw, as well as James Bennet, of my decision to retire and withdraw as counsel in
this action.

4, Defendants are aware and approve of their continued representation by Jay Ward
Brown, David L. Axelrod, Thomas B. Sullivan, and Jacquelyn N. Schell of Ballard Spahr LLP.

5. No party will be prejudiced by my withdrawal, and no deadline will be affected.

6. A copy of this motion has been provided to Defendants.

 
SS L 17-0488. ISR bocuinent Tit Fils f LSID pat r FHF

WHEREFORE, for the foregoing reasons, it is respectfully requested that this Court enter

an Order granting my withdrawal from this matter.

Dated: Washington, D.C. Respectfully submitted,
November 30, 2020
BALLARD SPAHR LLP

By:_ /s/Lee J. Levine

Lee J. Levine
1909 K Street, NW, 12th Floor
Washington, D.C. 20006-1157
Phone: (202) 661-2200
Fax: (202) 661-2299
levinel@ballardspahr.com
Counsel for Defendants

Ya @RPERED

ed

[J-— Y-2c/

 
